David R. Boyajian, OSB #112582
Email: dboyajian@schwabe.com
Kent Roberts, OSB #801010
Email: ckroberts@schwabe.com
SCHWABE, WILLIAMSON & WYATT, P.C.
1211 SW 5th Ave., Suite 1900
Portland, OR 97204
Telephone: 503.222.9981
Facsimile: 503.796.2900

Michael G. Chalos, admitted PHV
Email: michael.chalos@chaloslaw.com
CHALOS & CO, P.C.

       Attorneys for Plaintiff,
       Dry Bulk Singapore Pte. Ltd.


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

 DRY BULK SINGAPORE PTE. LTD.                  )
                                               )
       Plaintiff,                              )
                                               )
 v.                                            )       Case No. 3:19-cv-01671-BR
                                               )
 Amis Integrity S.A. in personam, and          )          IN ADMIRALTY
 M/V AMIS INTEGRITY (IMO 9732412)              )
 her engines, freights, apparel,               )
 appurtenances, tackle, etc., in rem,          )
                                               )
       Defendants.


       PARTIES’ JOINT REQUEST TO AMEND COURT’S SCHEDULING ORDER
       For the reasons more fully set forth herein, the Parties respectfully submit this Joint Request

to Amend the Court’s Scheduling Order (Dkt.50).

       1. This maritime related case involves parties and witnesses who are located in

Singapore, Taiwan, and the United Arab Emirates (UAE).
       2. The parties have identified at least three critical witnesses in this matter who are

currently located in Taiwan; at least one witness in Singapore and at least one witness in the UAE.

       3. The parties were in the process of scheduling these depositions to take place in

March, 2020 to comply with the Court’s Fact Discovery deadline of April 30, 2020 (Dkt. 50) when

the Coronavirus epidemic arose and travel restrictions/quarantines were implemented.

       4. Counsel waited for several weeks in the hopes that the situation would improve, but,

in fact, it appears to have worsened as far as travel restrictions are concerned.

       5. Taiwan and Singapore have imposed travel restrictions to and from those countries,

as well as restrictions to travel from and to other countries in the region in which airline

connections may need to be made in order to reach the final destination (i.e. Hong Kong, China,

Japan and South Korea).

       6. Such restrictions include mandatory fourteen-day (14) quarantines for individuals

travelling to or from Taiwan and/or Singapore or to or from airline connecting restricted countries.

Such quarantine restrictions could apply to counsel travelling to Taiwan and Singapore and/or to

witnesses travelling from such countries to the United States to testify, if the depositions were held

in the US instead of Taiwan and/or Singapore.

       7. Under the circumstances, counsel in this matter respectfully request the court to

amend and modify the current scheduling Order to extend the fact discovery for another sixty (60)

days and for all the remaining dates in the Order to be similarly extended.
DATED: March, 10, 2020

                                  Respectfully Submitted,

                                  SCHWABE, WILLIAMSON & WYATT, P.C.

                              By: /s/ David R. Boyajian
                                  David R. Boyajian, OSB #112582
                                  1211 SW 5th Ave., Suite 1900
                                  Portland, OR 97204
                                  Telephone: 503.222.9981
                                  Facsimile: 503.796.2900
                                  Email: dboyajian@schwabe.com

                              By: /s/ Michael G. Chalos
                                  Michale G. Chalos, admitted PHV
                                  CHALOS & CO, P.C.
                                  55 Hamilton Avenue
                                  Oyster Bay, NY 11771
                                  Telephone: (516) 714-4300
                                  Email: michael.chalos@chaloslaw.com
                                  Attorneys for Plaintiff Dry Bulk Singapore Ptd. Ltd.


                                  LE GROS, BUCHANAN & PAUL

                              By: /s/ Markus B.G. Oberg
                                  MARKUS B.G. OBERG, OSB #112187
                                  DANIEL J. PARK, OSB #132493
                                  4025 Delridge Way SW, Suite 500
                                  Seattle, Washington 98106-1271
                                  Phone: 206-623-4990
                                  Facsimile: 206-467-4828
                                  Email: moberg@legros.com
                                  Email: dpark@legros.com
                                  Attorneys for Defendant Amis Integrity, S.A., by
                                  restricted appearance



SO ORDERED____________________________________        March___, 2020
                      U.S.D.C.
